14-980
       Sizer v. Colvin


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER
JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



              At a stated term of the United States Court of Appeals for the Second
       Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
       Square, in the City of New York, on the 6th day of February, two thousand and
       fifteen.

       PRESENT: DENNIS JACOBS,
                  RICHARD C. WESLEY,
                  SUSAN L. CARNEY,
                             Circuit Judges.
       ____________________________________________

       TIMOTHY M. SIZER,

                                   Plaintiff-Appellant,

                         -v.-                                           14-980

       CAROLYN W. COLVIN,
       Acting Commissioner of Social Security,

                             Defendant-Appellee.
       ____________________________________________
FOR APPELLANT:           JUSTIN GOLDSTEIN, Law Offices of Kenneth Hiller,
                         PLLC, Amherst, NY.

FOR APPELLEE:         JOSHUA L. KERSHNER, Special Assistant United
                      States Attorney (Stephen P. Conte, Regional Chief
                      Counsel, Region II, Office of the General Counsel Social
                      Security Administration, on the brief), for William J.
                      Hochul, Jr., United States Attorney for the Western
                      District of New York, Buffalo, NY.
____________________________________________

     Appeal from the United States District Court for the Western District of
New York (Telesca, J.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court be and

hereby is AFFIRMED.

      Plaintiff-Appellant Timothy Sizer (“Appellant”) appeals from a judgment

of the United States District Court for the Western District of New York,

affirming the Commissioner of Social Security’s denial of his application for

social security benefits. We assume the parties’ familiarity with the underlying

facts, procedural history, and issues on appeal.

      Appellant principally challenges the Administrative Law Judge’s (“ALJ”)

residual functional capacity (“RFC”) determination that Appellant was capable

of performing sedentary work, as defined in 20 C.F.R. § 416.967(a), with




                                         2
additional, enumerated limitations.1 This determination was based on the

medical opinion evidence, the objective medical evidence, and Appellant’s

testimony at the ALJ hearing. The ALJ properly accorded “little weight” to the

non-specialist medical opinion of Appellant’s treating physician because it was

inconsistent with “other substantial evidence in the case record” and, therefore,

undeserving of “controlling weight.” See 20 C.F.R. §§ 416.927(c)(2); Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curiam). The Commissioner’s

decision applied the appropriate legal standards and is supported by substantial

evidence in the administrative record.

       We have considered all of Appellant’s remaining arguments and find them

to be without merit. Accordingly, for the reasons set forth above, the judgment

of the district court is AFFIRMED.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




1
 In reviewing a denial of social security benefits, we conduct “a plenary review of the
administrative record to determine if there is substantial evidence, considering the record as a
whole, to support the Commissioner’s decision and if the correct legal standards have been
applied.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000). Genuine conflicts in the medical
evidence are for the Commissioner to resolve. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.
2008).


                                                3